DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 12-20 in the reply filed on 01/26/2021 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application. This is not found persuasive because the inventions of Group I, product claims 1-11, and Group II, method claims 12-20 have acquired a separate and distinct status in the art in view of their different classification, the determination of the patentability of the inventions of Group I and II certainly requires a different field of search, for example, searching different USPC classes/subclasses, CPC groups/subgroups or electronic resources, or employing different search queries which imposes a burden on the Examiner.
   The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

        Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Claim 18 recites the limitation "the first pattern" in claim 12.  There is insufficient antecedent basis for this limitation in the claim.
     Claims 19-20 are indefinite because they depend on claim 18

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


       Claim(s) 12-13, 14, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2017/0012131)
   Zhao discloses a method of manufacturing a semiconductor structure, comprising the steps of:
  forming a base layer 100 with a top surface ( page 2, para 0026, fig. 1A);
 forming a fin pattern 101/a primary pattern, having a smallest distance between the features of the pattern 101, on the top surface of the base layer 100, wherein the primary pattern 101 has a pattern top surface and a sidewall (page 2, para 0026, fig. 1A), which reads on forming a 
 forming a plurality of processed areas 102 on the pattern top surface of the primary pattern 101 and processed areas 103 on a part of the top surface of the base layer 100 exposed by the primary pattern ( page 3, para 0031-0032, fig. 1C, 1D)
  selectively forming a fin structure 106/a secondary pattern on a part of the previously-formed structure excluding the processed areas 102, 103 ( page 3, para 0034, fig. 1G)
   Regarding claim 13, Zhao discloses a step of forming recesses by dry etching to remove a part of the base layer 100 exposed by the primary pattern and the secondary primary pattern ( page 3, para 0033-0035, fig. 1G)
   Regarding claim 14, Zhao discloses a step of removing the primary pattern 101 (fig. 1G)
   Regarding claim 16, Zhao discloses that the step of forming the primary pattern 101 comprises chemical vapor deposition (page 2, para 0027)
   Regarding claim 17, Zhao discloses that the step of forming a processed area pattern comprises ion implantation, wherein the ion implantation damages the pattern top surface of the primary pattern and the part of the top surface of the base layer exposed by the primary pattern ( page 3, para 0030, fig. 1C)

Claim(s) 12, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoentschel et al  (US 2009/0298249)
   Hoentschel discloses a method of manufacturing a semiconductor structure, comprising the steps of:
  forming a base layer 202 with a top surface ( page 5, para 0030, fig. 2a);
 forming a patterned electrode structure 204 /a primary pattern, having a smallest distance between the features of the pattern 204, on the top surface of the base layer 202, wherein the primary pattern has a pattern top surface and a sidewall (page 5, para 0030, fig. 2a), which reads on forming a primary pattern with a first critical dimension on the top surface of the base layer, wherein the primary pattern has a pattern top surface and a sidewall since the applicants disclose that “The primary pattern 110 has a first critical dimension CD1, which may be defined as the smallest distance between the features of the primary pattern 110” in paragraph 0032 of the instant specification
forming a plurality of latticed damaged/processed areas on the pattern top surface of the primary pattern 204 and latticed damaged areas 206D, 206S/processed areas on a part of the top surface of the base layer 202 exposed by the primary pattern ( page 6, para 0031, fig. 2a, 2b) 
  selectively forming a structure 209/a secondary pattern on a part of the previously-formed structure excluding the processed areas ( page 8, para 0040, fig. 2g)
   Regarding claim 16, Hoentschel discloses that the step of forming the electrode structure/primary pattern 204 comprises chemical vapor deposition (page 1, para 0009, page 5, para 0030)


Claim(s) 12-13, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2013/0234279)
   Kim discloses a method of manufacturing a semiconductor structure, comprising the steps of:
  forming a base layer 10 with a top surface ( page 7, para 0118, fig. 19);
 forming a pattern 22/a primary pattern, having a smallest distance between the features of the pattern 22, on the top surface of the base layer 10, wherein the primary pattern 22 has a pattern top surface and a sidewall (page 7, para 0119-0120, fig. 21), which reads on forming a primary pattern with a first critical dimension on the top surface of the base layer, wherein the primary pattern has a pattern top surface and a sidewall since the applicants disclose that “The primary pattern 110 has a first critical dimension CD1, which may be defined as the smallest distance between the features of the primary pattern 110” in paragraph 0032 of the instant specification
forming a plurality of buried areas/processed areas  on the pattern top surface of the primary pattern 22 and processed areas on a part of the top surface of the base layer 10 exposed by the primary pattern ( page 7, para 0123-0124, fig. 23 )
  selectively forming a structure 15S /a secondary pattern on a part of the previously-formed structure excluding the processed areas ( page 8, para 0133-0134, fig. 27, fig. 28 )

Regarding claim 14, Kim discloses a step of removing the primary pattern 22 (page 8, para 0139, fig. 1G)
Regarding claim 15, Kim discloses a step of removing a part of the base layer 10 exposed by the second pattern/mask 15S (page 8, para 0136, fig. 29)
 
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2004/0219724)
   Park discloses a method of manufacturing a semiconductor structure, comprising the steps of:
  forming a base layer 50 with a top surface ( page 3, para 0031, fig. 11);
 forming a patterned electrode 56 /a primary pattern, having a smallest distance between the features of the pattern 56 , on the top surface of the base layer 50, wherein the primary pattern has a pattern top surface and a sidewall (page 2, para 0029, fig. 12 ), which reads on forming a primary pattern with a first critical dimension on the top surface of the base layer, wherein the primary pattern has a pattern top surface and a sidewall since the applicants disclose that “The primary pattern 110 has a first critical dimension CD1, which may be defined as the smallest distance between the features of the primary pattern 110” in paragraph 0032 of the instant specification

  selectively forming a structure 80/a secondary pattern on a part of the previously-formed structure excluding the processed areas 86 ( page 3, para 0039, fig. 12 )
Regarding claim 13, Kim discloses a step of removing, by etching, a part of the base layer 10 exposed by the primary pattern 22 and the secondary primary pattern 15S (page 8, para 0136-0137, fig. 29)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2004/0219724) as applied to claim 12 above and further in view of Lin et al (US 2018/0350966)
     The features of claim 12 are set forth in paragraph 7 above. Regarding claim 18, Park discloses that the base layer 50 and a pattern 56/ a first pattern comprise silicon (page 2-3, para 0029-0030, fig. 11). However, Park fails to disclose the step of forming the secondary pattern comprises thermal oxidation

  Since Park discloses forming the structure 80/a secondary pattern comprises of oxide (page 3, para 0039), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Park’s oxide structure 80/a secondary pattern by a suitable depositing process such as thermal oxidation, as taught in Lin, with the expectation of a reasonable success. 
  Regarding claim 19, the modified reference of Park would have disclosed that the base layer 50 comprises a silicon substrate (page 3, para 0030)
Regarding claim 20, the modified reference of Park would have disclosed that the patterned electrode 56 /the primary pattern comprises polysilicon (page 2, para 0029)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAN VINH/Primary Examiner, Art Unit 1713